Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 31, 2015

                                        No. 04-15-00124-CR

                                        Hector RAMIREZ,
                                            Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR2894
                      The Honorable Kevin M. O'Connell, Judge Presiding


                                           ORDER
        Appellant’s counsel has filed a motion for extension of time to file a motion to dismiss
this appeal, stating that his client has been deported and he is having difficulty getting his client’s
signature on the motion to dismiss notarized. He requests this court authorize him to submit the
motion without notarization. We GRANT his request and his extension of time. Texas Rule of
Appellate Procedure 42.2(a) does not require appellant’s signature to be notarized. See TEX. R.
APP. P. 42.2(a).

                                                       _________________________________
                                                       Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of August, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court